internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et2-plr-129867-02 date date legend company union trust date x date y dear sir or madam this is in reply to your letter requesting a ruling regarding the federal employment_tax consequences of a plan the plan intended to be a supplemental unemployment benefits plan you have requested rulings concerning whether the plan is a supplemental unemployment benefit sub plan and whether the benefits paid under the plan are wages subject_to the taxes imposed under the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and the collection of income_tax at source on wages federal_income_tax withholding according to the information submitted the company and the union agreed to establish the plan effective date x the plan is designed to provide eligible employees who are on layoff with supplemental unemployment benefits which are intended to supplement state unemployment_compensation effective as of date y the trust was established pursuant to the plan to pay benefits under the plan the trust has been recognized as plr-129867-02 an organization exempt from income_tax under sec_501 of the code as an organization described in sec_501 the board_of administration of the plan exercises ultimate responsibility for the administration of the plan and for determining the eligibility of employees for benefits the board consists of three members appointed by the union and three members appointed by the company however the company will perform the administrative functions necessary for operation of the plan and make all initial determinations of eligibility for plan benefits the board_of administration shall be presumed conclusively to have approved determinations of eligibility by the company unless the employee affected files a timely appeal therefrom with the board the plan provides for three types of benefits regular benefits automatic short week benefits and separation payments to be eligible for a regular benefit an employee must be on layoff in general an employee is considered to be on layoff if the layoff is due to an involuntary separation resulting from a reduction in force or temporary layoff including a layoff resulting from the discontinuance of a plant or operation and any layoff occurring or continuing because the employee was unable to do the work offered by the company although able to perform other work at the company to which he or she would have been entitled if he or she had sufficient seniority an employee is not eligible for benefits if the layoff was for disciplinary reasons a strike voluntary termination of employment by the employee or certain other circumstances the duration of regular benefit payments is for the period of such layoff and in some cases the level of the funds in the trust the amount of regular benefits subject_to certain maximums is computed according to a formula which is based on the employee's after-tax pay state unemployment benefits and certain other compensation the regular benefits can be grouped into four categories for purposes of analysis as sub benefits a regular benefits that are contingent on actual receipt of state unemployment_compensation an employee applying for a regular benefit is required to bring in the employee's state unemployment_compensation check to confirm that the employee actually received a state benefit b regular benefits that are contingent on receipt of state unemployment_compensation but for the fact that the employee does not have sufficient employment to be covered under the state system has exhausted state unemployment benefits or is serving a waiting week under the state system or second waiting week enforced by the state occurring within less than fifty-two weeks since the employee's last waiting_period plr-129867-02 c regular benefits that are contingent on receipt of state unemployment_compensation but for the fact that the employee failed to claim state unemployment benefits of less than dollar_figure the employee did not receive a benefit due to the pregnancy provisions of the state system or the employee was receiving certain types of military pay and d regular benefits that are contingent on receipt of state unemployment_compensation but for the fact that the employee is receiving other compensation in an amount that disqualifies the employee from receiving state benefits the employee refused an offer of work which the employee had the right to refuse under the collective bargaining agreement or the employee was on layoff because he was unable to do work offered by the company while able to perform other work to which he would have been entitled if he had sufficient seniority since the inception of the plan the total benefits paid under the sub plan provisions which are not connected to the receipt of state unemployment_compensation have accounted for less than percent of the total yearly benefits paid under the plan the automatic short week benefits aswb payments are payable to employees with at least one year_of_service generally an employee is eligible for aswb payments if the employee worked less than a full work week but did work at least part of the week or received compensation_for certain other specified reasons aswb payments may be made to employees in partial weeks immediately following full weeks in which regular benefits are paid or to employees to make up for lost hours in weeks that do not immediately precede or follow a week in which regular benefits are paid to receive aswb benefits an employee is required to be on layoff as defined in the plan separation payments under the plan are available at the election of certain employees who have been on layoff for a continuous period of at least twelve months an employee electing to receive a separation payment completely ceases to be an employee of the company and has his or her seniority cancelled the plan provides that separation payments are payable only in a lump sum sec_3121 and sec_3306 of the code define the term wages for fica and futa purposes respectively as all remuneration for employment with certain limited exceptions sec_3401 relating to federal_income_tax withholding contains a similar definition sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31_3401_a_-1 of the employment_tax regulations provide that the term wages means all remuneration for employment unless specifically excepted sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31 a - a of the regulations further provide that remuneration for employment unless plr-129867-02 specifically excepted constitutes wages even though at the time the remuneration is paid the individual is no longer an employee sec_3402 of the code as added by sec_805 of the tax reform act of pub law no 1969_3_cb_10 extends federal_income_tax withholding to any supplemental unemployment_compensation benefit paid to an individual regardless of whether it would otherwise be considered wages sec_3402 defines supplemental_unemployment_compensation_benefits as amounts paid to an employee pursuant to a plan to which the employer is a party because of an employee's involuntary separation from employment whether or not such separation is temporary resulting directly from a reduction in force the discontinuance of a plant or operation or other similar conditions but only to the extent such benefits are includible in the employee's gross_income sec_31_3401_a_-1 of the regulations specifically provides that for purposes of federal_income_tax withholding any payments made by an employer to an employee on account of dismissal ie involuntary separation from the service of the employer constitute wages regardless of whether the employer is legally bound by contract statute or otherwise to make such payments although there are no similar provisions in the regulations relating to fica and futa the same conclusion generally applies h_r rep no 81st cong 1st sess 1950_2_cb_255 see also revrul_90_72 1990_2_cb_211 and revrul_75_44 1975_1_cb_15 the definition of supplemental_unemployment_compensation_benefits sub pay under sec_3402 of the code has never dictated the proper tax treatment to be accorded to a payment for fica or futa purposes for fica and futa purposes sub pay is defined solely through a series of administrative pronouncements published by the service dating back to the 1950s when sub pay plans were first adopted the service created an administrative exception for sub pay with the issuance of revrul_56_249 1956_1_cb_488 revrul_56_249 provides a limited exception from the definition of wages for fica futa and federal_income_tax withholding purposes for certain payments made upon the involuntary separation of an employee from the service of the employer the exception applies only if the payments are designed to supplement the receipt of state unemployment_compensation and are actually tied to the receipt of state unemployment benefits the plan in revrul_56_249 is specifically designed to supplement state system unemployment benefits payable to certain former employees employees must report to and register for employment with the state employment service the plan also incorporates all of the state unemployment_compensation law requirements designed to limit benefit payments to individuals who are unemployed and genuinely available for any suitable work the plan benefits are payable only after an employee is unemployed for x weeks the plan benefits are paid in varying amounts and for plr-129867-02 varying periods depending in part on the amount of state unemployment benefits available finally in a state where sub pay does not reduce state unemployment benefits the unemployed individual can not receive any other remuneration which would disqualify the individual from the state benefit ie a plan payment is not sub pay if the sum of that benefit and other remuneration from the employer disqualifies the recipient from receiving unemployment benefits in such a state however in very limited situations the plan benefits disqualify the recipient from state unemployment benefits thereby entitling the individual to the payment of a substitute benefit however the plan is designed in such a manner that the benefits generally do not disqualify the recipient from state unemployment benefits the ruling summarizes the following eight features of the plan benefits are paid only to unemployed former employees who are laid off by the employer eligibility for benefits depends upon meeting prescribed conditions after terminating employment with the employer benefits are paid_by trustees of independent trusts the amount of weekly benefits payable is based upon state unemployment benefits other compensation allowable under state laws and the amount of straight-time weekly pay after withholding of all taxes and contributions the duration of the benefits is affected by the fund level and the employee's seniority the right to benefits does not accrue until a prescribed period after termination of employment the benefits are not attributable to the rendering of particular services by the recipient during the period of unemployment and no employee has any right title or interest in the fund until such employee is qualified and eligible to receive benefits revrul_56_249 concludes that the plan benefits do not constitute wages for purposes of fica futa or federal_income_tax withholding as seen from the ruling's historical context the theory underlying the employment_tax exclusion is that qualification for state unemployment benefits gives rise to the liability for the plan benefits subsequent revenue rulings have broadened the scope of revrul_56_249 but only to the extent that the plans in question are similar in all material details or are substantially the same as the plan in revrul_56_249 if the plans are substantially the same or similar in all material details to the plan described in revrul_56_249 then the absence of a single element may not be a material or controlling factor the question is whether each plan's basic or fundamental purposes and conditions are the same as the purposes and conditions of the plan in revrul_56_249 in revrul_60_330 1960_2_cb_46 the service concluded that a plan's failure to provide for the accumulation of funds in a_trust account does not alter the conclusion of revrul_56_249 in revrul_90_72 1990_2_cb_211 the service continues to recognize an administrative wage exclusion albeit modified for sub pay revrul_90_72 holds that sub pay is excluded from wages for fica and futa purposes only if the receipt of sub pay is actually linked to the receipt of state unemployment_compensation ie the plan payments satisfy the plan's design and purpose of supplementing the receipt of plr-129867-02 state unemployment_compensation furthermore it holds that lump-sum payments are not linked to state unemployment_compensation since the amount of the benefit received is the same regardless of the length of the individual's unemployment the facts of revrul_90_72 describe six different plans and explain the appropriate treatment to be accorded to each plan of the six plans two of the plans have features which resemble in whole or part various features of the company's plan under plan a company established a plan to provide weekly benefits to former employees involuntarily separated from service due to a plant closing layoff or reduction in force the plan benefits are designed to supplement the receipt of state unemployment_compensation and are not attributable to the rendering of any particular services the benefits are not payable in the form of a lump sum to fund its plan obligations the company established a_trust qualified under sec_501 of the code as a sub trust the duration of the benefits depends in part on the fund level and the employee's seniority no employee has any right title or interest in the fund until such employee is qualified and eligible to receive benefits eligibility for benefits under plan depends upon a former employee meeting certain prescribed conditions following temporary or permanent separation from employment a laid-off worker or former employee must be unemployed and meet the requirements necessary to receive state unemployment_compensation benefits except in three limited situations the former employee may still receive benefits under the plan if the employee is ineligible under state law for unemployment_compensation because a the employee has insufficient wage credits b the employee has exhausted the duration of the unemployment benefits and c the employee has not met the requisite waiting_period even in these three situations the plan provides that the employee must otherwise be eligible for state unemployment_compensation revrul_90_72 concludes that the benefits paid under plan are designed to supplement the receipt of state unemployment_compensation and are not wages for fica and futa purposes the other plan in revrul_90_72 which is similar in some respects to the company's plan is plan plan and its underlying trust are identical to those described in plan except that the benefits are paid in the form of a lump sum rather than periodic_payments during the unemployment period the ruling holds that these payments are wages for fica and futa purposes because benefits paid in the form of a lump sum are not considered linked to state unemployment_compensation for purposes of the sub pay exception three principles set forth in revrul_90_72 are relevant in the instant ruling_request first to qualify as sub pay for fica and futa purposes payments under a plan must be specifically designed to supplement state unemployment benefits and under the terms of the plan the employee must be unemployed and must meet the requirements necessary to receive state unemployment_compensation benefits second revrul_90_72 clarifies that the fica and futa sub pay exclusion was created solely through plr-129867-02 a series of administrative exclusions rather than by statute in this regard the ruling also clarifies that the fica and futa exclusion has never been affected by the sub pay definition under sec_3402 of the code finally revrul_90_72 holds that lump sum payments can never qualify for the administrative exclusion since they are not considered linked to state unemployment_compensation this is true since the receipt of supplemental unemployment benefits in the form of a lump sum rather than periodic_payments allows the same amount of benefits to be received regardless of how long an individual remains unemployed accordingly based solely on the information submitted we rule as follows with respect to benefits paid under the plan regular benefits automatic short week benefits and separation payments are subject_to federal_income_tax withholding as wages the plan is a sub plan because it is similar in all material respects to the plan described in revrul_56_249 as modified by revrul_90_72 ie the plan is designed to supplement state unemployment benefits and the benefits are linked to the receipt of state unemployment_compensation regular benefits paid on account of layoffs and tied to the receipt of state unemployment_compensation are not wages for fica and futa purposes this exclusion also applies to regular benefits paid to laid off employees who are ineligible to receive state unemployment_compensation because a the employee does not have sufficient employment to be covered under the state system b the employee has exhausted the duration of state unemployment benefits or c the employee has not met the requisite waiting_period provided the employee otherwise becomes eligible and receives state benefits once the waiting_period expires as in revrul_56_249 the fica and futa exclusion also extends to the de_minimis amount of regular benefits contained in the plan that have no tie to state unemployment benefits however regular benefits are not excluded if they are made to individuals who a have found work with another employer which disqualifies the individual from state unemployment benefits b have refused a job permitted under the union agreement or c have been granted a waiver by the board_of administration of the requirement for receipt of state benefits when the benefits have been denied because the employee has refused to accept a minimum wage job automatic short week benefits are not wages for fica and futa purposes if they are made to individuals who otherwise qualify for excludable regular benefits ie if the automatic short week benefits immediately precede or follow a week in which an employee receives regular benefits all other automatic short week benefits are wages for fica and futa purposes plr-129867-02 separation payments continue to constitute wages for fica and futa purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities
